Citation Nr: 1120388	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to February 1971.

In October 2002, the Board issued a decision which denied the claim of entitlement to service connection for a low back disorder.  A motion for reconsideration of that decision was denied by the Board on April 22, 2005.

The present appeal stems from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the reopening of the claim of entitlement to service connection for a low back disorder, as well as the claim of entitlement to secondary service connection for an acquired psychiatric disorder (phrased as "service connection for anxiety and depression").  The Veteran filed a notice of disagreement in regards to the January 2006 rating decision.  He requested a hearing at the RO, which was conducted in November 2006.  The hearing officer subsequently confirmed the RO's findings in a January 2007 rating decision (for the claim to reopen) and statement of the case (SOC) (for the secondary service connection claim).  The appeal was perfected with the submission of the Veteran's substantive appeal (VA Form 9) in February 2007.

The Veteran presented personal testimony before the undersigned Veterans Law Judge at a Travel Board hearing which was conducted at the Boston RO in May 2008.  The transcript of the hearing is associated with the Veteran's claims folder.

In July 2008 the Board declined to reopen the Veteran's claim of entitlement to service connection for a low back disorder and denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2009 the Court granted the parties' October 2009 Joint Motion for Partial Remand, vacating the Board's decision with respect to the reopening of the claim of entitlement to service connection for a low back disorder and remanding the matter for action consistent with the Joint Motion.  The Joint motion specifically indicated that the Veteran had abandoned the matter of entitlement to service connection for an acquired psychiatric disorder.

In June 2010 the Board again declined to reopen the Veteran's claim of entitlement to service connection.  In November 2010 the Court granted the parties' November 2010 Joint Motion for Remand, vacating the Board's June 2010 decision and remanding the matter for action consistent with the Joint Motion.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2002 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.

2.  The evidence associated with the claims file subsequent to the Board's October 2002 decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The Board's October 2002 decision denying the claim of entitlement to service connection for a back disorder is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Since the October 2002 Board decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the Board's reopening of the Veteran's claim of entitlement to service connection for a low back disability, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

A decision by the Board is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the last final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with claims for service connection.  Evans.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

The most recent decision denying the reopening of the claim of entitlement to service connection for a low back disorder was an unappealed October 2002 Board decision.  That decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  As such, new and material evidence must be received to reopen the claim.

In its October 2002 decision, the Board determined that the Veteran's low back disability was not shown to be due to an injury in August 1970 or any other event during service.  Specifically, the Board acknowledged that the Veteran was treated for a strain of the lumbar muscles in August 1970, but also noted that the December 1970 separation examination report identified no complaints or findings pertaining to the Veteran's low back.   

In addition to the Veteran's service treatment records, the record at the time of the Board's October 2002 decision included a record of VA hospitalization in June 1995 for surgery consisting of a lumbar discectomy and laminectomy.  The report indicates a history of several months of progressive right leg pain of insidious onset.  

Also of record was an October 1995 written statement by R.A.D., M.D., F.A.C.S., which noted that the Veteran remained totally disabled.  Dr. D. did not detail the basis for his finding.  A similar statement is dated in December 1995.

In a January 1996 statement, the Veteran related that he has experienced back and leg trouble over the past three years.

In a statement received by VA in April 1996, the Veteran stated that he had suffered from his back disability since 1993.  

In a July 1998 statement, Dr. D. indicated that he had treated the Veteran for the past several years and that pain from his L4-5 disc herniation had been intensifying for at least the past 10 years.  In November 1998 Dr. D. stated that he had read the Veteran's service treatment records and opined that his current L4-5 disc protrusion and radiculopathy were directly related to his military service.  He noted that in October 1970 the Veteran was treated for sciatica, and that the sciatica was the precipitating event of the Veteran's current pathology.

The Veteran underwent a VA spine examination in August 1999.  The Veteran related that he had suffered from continuing back pain following an injury in service, and had been unable to work since 1993.  Following physical examination, the diagnoses included right L5-S1 radiculopathy.  

In a letter received in December 1998, the Veteran's parents stated that he had been suffering from back and leg problems from his injuries for years.  

In April 2001 the Veteran submitted copies of service treatment records which reflect treatment in August 1970 for strain of the lumbar muscles.  

In May 2002 Dr. D. stated that the Veteran had been his patient since 1996.

On VA examination in May 2002, the Veteran reported that he had been going to doctors off and on and that he had surgery in 1995.  The examiner noted that she had reviewed the claims file.  She indicated that a private physician had cited to treatment in October 1970, but that she did not locate that in the service records.  Rather, she noted that the Veteran had a lumbar muscle strain in August 1970.  She indicated that there was no record of follow up.  She noted that the separation physical did not show any back related abnormalities.  She also noted that the file included reports from Dr. D., but that she could not locate documentation supportive of Dr. D.'s conclusion that the Veteran's back disability was related to service.  She concluded that the Veteran had lumbosacral strain in service associated with trauma, but that it resolved.  She noted that no follow up was documented and that no problem was noted until 1995.  She concluded that she could not relate it to the Veteran's service as there was a very long interval during which she had no records relating to any treatment.  

As noted, service connection for a low back disability was denied by the  Board in October 2002.  

In September 2004 the Veteran sought to reopen his claim.  He submitted a July 2004 statement by Dr. D. as well as copies of service treatment records.  Dr. D. noted that records dating to August 1970 documented an injury to the Veteran's spine.  He concluded that, with reasonable medical certainty, the Veteran suffered injury to his lumbosacral spine ultimately diagnosed as L5-S1 herniated disc.

A June 2005 letter from a VA attending staff physician indicates that the Veteran suffered from chronic back pain and that it had been present for many years and dated to his time in service.  

At a hearing before RO personnel in November 2006, the Veteran testified that he continued to have problems after his back injury and that as a result, his military occupational specialty was changed and he was placed on light duty.  He stated that following service he worked for VA and sought treatment there.  

At his November 2006 hearing, the Veteran submitted an October 2006 letter from Dr. D. which essentially reiterates his July 2004 statement.  Also included with this communication is a copy of a December 2003 letter from Dr. D.  Therein, Dr. D. stated that the Veteran had been  his patient since the 1970's and that the Veteran was treated for sciatica in 1970.  He concluded that with reasonable medical certainty, his lumbosacral disc herniation was caused by his military service in 1971.

At his travel board hearing in May 2008, the Veteran testified that he had sought treatment through VA soon after his release from service but that he could not obtain the records.  

In the November 2010 Joint Motion, the parties agreed that Dr. D.'s 2004 and 2006 opinions were based on the correct facts in the Veteran's case - that he was treated for muscle strain and sprain in service.  They also agreed that the opinions provided additional rationale for relating the current disability to service that was not provided in his earlier 1998 opinion.  They concluded that as the new opinions by Dr. D. provided a non-speculative link to service and were based on the correct in-service facts, they constituted new and material evidence sufficient to reopen the Veteran's claim.  In light of the Court's grant of the Joint Motion, the Board finds that new and material evidence has been received to reopen the Veteran's claim.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a low back disability is granted.


REMAND

In the November 2010 Joint Motion, the parties pointed out that the Veteran's service personnel records had not been obtained, and that such records might support the Veteran's assertion that he was out of work for months following his in-service injury.  The Board agrees that personnel records might provide evidence regarding the Veteran's contention, and that such records should be sought.

The Veteran has also argued that sufficient steps were not taken to obtain full service treatment records from Hanau, Germany.  The agency of original jurisdiction (AOJ) should review the file to ensure that all available records from the Hanau dispensary or hospital have been obtained, and take corrective action as necessary.

Finally, the parties to the November 2010 Joint Motion agreed that the Board should consider whether VA's duty to assist has been met.  Specifically, they agreed that the Board should consider whether the examination conducted in 2002 is adequate in light of receipt of two statements by Dr. D.  In that regard the Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the May 2002 examination was adequate in that it was based on a review of the evidence then of record, the Veteran's reported history, and a full examination.  The examiner discussed the underlying rationale for his conclusions.  However, as set forth above, additional relevant evidence has been added to the record since the May 2002 examination.  The Board finds that a new examination is warranted to address the expanded record.

In light of the above discussion, the Board finds that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and request the Veteran's service personnel records.  

The AOJ should also review the record and determine whether all reasonable efforts have been made to secure treatment records from military providers in Hanau, Germany.  If additional efforts are warranted, the AOJ should take appropriate steps to request such records.

If the AOJ is unable to obtain all relevant records sought, it must notify the Veteran that it is unable to obtain such records.  The Veteran should be notified of the records VA is unable to obtain, explain efforts made to obtain such records, and describe any further action to be taken by VA with respect to the claim.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disability.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.  

Upon review of the claims file, interview, and examination of the Veteran, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current low back disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


